UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Earliest Event Reported:September 14, 2010 POSITRON CORPORATION (Exact Name of Registrant as Specified in Its Charter) Texas 000-24092 76-0083622 (State or Other Jurisdiction of Incorporation) (Commission file Number) (I.R.S. Employer Identification No.) 7715 Loma Ct. Suite A, Fishes, IN (Address of Principle Executive Offices) (Zip Code) (317) 576-0183 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written Communications pursuant to Rule 425 under Section Act (17 CFT 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12). o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)). o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.13e-4(c)). Item 7.01 Regulation FD Disclosure. On September 14, 2010, the Registrant conducted a presentation at the Rodman & Renshaw Annual Global Investment Conference in New York, New York.A transcript of the presentation is attached and furnished as Exhibit 99.1 to this Form 8-K and is incorporated herein by reference. Limitation on Incorporation by Reference In accordance with General Instruction B.2 of Form 8-K, the information set forth in this Item 7.01 will not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, (the “Exchange Act”), or otherwise subject to the liabilities of that section, nor will such information be deemed incorporated by reference in any filing under the Securities Act or the Exchange Act, except as will be expressly set forth by specific reference in such a filing. The information set forth in this Item 7.01 will not be deemed an admission of materiality of any information in this report on Form 8-K that is required to be disclosed solely to satisfy the requirements of Regulation FD. Item 9.01. Financial Statements and Exhibits. Exhibit 99.1 Presentation Transcript regarding the matters disclosed in Item 7.01 of this Current Report on Form 8-K. SIGNATURES PURSUANT TO THE REQUIREMENTS OF THE SECURITIES EXCHANGE ACT OF 1934, THE REGISTRANT HAS DULY CAUSED THIS REPORT TO BE SIGNED ON ITS BEHALF BY THE UNDERSIGNED THEREUNTO DULY AUTHORIZED. POSITRON CORPORATION Date: September 20, 2010 By: /s/ Patrick G. Rooney Name:Patrick G. Rooney Title: Chairman of the Board
